COLINS, President Judge.
Petitioner, Royal Bank of Pennsylvania, filed exceptions to the order and opinion filed January 8, 1998 by this Court denying Petitioner’s request for a refund of bank shares taxes it paid to the Commonwealth of Pennsylvania for tax year 1989. The Exceptions present the same questions and issues addressed by this Court in the well-reasoned opinion authored by the Honorable Dan Pel-legrini, filed on January 8,1998.
Accordingly, petitioner’s exceptions are overruled, and the opinion of the three-judge panel is adopted as that of the Court en banc.

ORDER

AND NOW, this 30th day of July, 1998, petitioner’s exceptions are overruled. The Chief Clerk is directed to enter judgment in favor of the Commonwealth of Pennsylvania.